Case: 14-41060   Document: 00513045197   Page: 1   Date Filed: 05/15/2015




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                No. 14-41060                   United States Court of Appeals
                              Summary Calendar                          Fifth Circuit

                                                                      FILED
                                                                  May 15, 2015
MICHAEL HABINIAK,                                                Lyle W. Cayce
                                                                      Clerk
             Plaintiff - Appellant

v.

MARIO E. RAMIREZ, JR., Judge; C. WESLEY KITTLEMAN, Attorney;
CARLOS YZAGUIRRE, Attorney; DAVID J. LUMBER, Attorney; JAMES P.
GRISSOM, Attorney; WILLIAM A. CSABI, Attorney; THE KITTLEMAN,
THOMAS ; GONZALEZ LAW FIRM; THE GUERRA LAW GROUP, P.L.L.C.;
TEXAS NATIONAL BANK; ARSENIO AFARO; HEIRBERTO ALANIZ;
HECTOR GUERRA, SR.; HECTOR GUERRA, JR.; CANDELARIO
ONTIVEROS; JOE QUIROGA; ABEL RODRIGUEZ; THE FEDERAL
DEPOSIT INSURANCE CORPORATION; THE OFFICE OF THE
COMPTROLLER OF THE CURRENCY; TEXAS NATIONAL BANK BOARD
OF DIRECTORS,

             Defendants - Appellees



                Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 7:14-CV-69
     Case: 14-41060       Document: 00513045197         Page: 2     Date Filed: 05/15/2015



                                       No. 14-41060
Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
AFFIRMED. See 5TH CIR. R. 47.6. 1




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Although we affirm the district court’s judgment without a full opinion, we do add
the following brief comment. The appellant misconstrues the district court to have (1) held
that the Rooker-Feldman doctrine precluded it from adjudicating all of his claims and (2)
nevertheless considered the merits of those claims. On the contrary, the district court did no
such thing. It held that Rooker-Feldman precluded it from considering some claims but not
others, and it considered the merits of only those latter claims not barred by Rooker-Feldman.
Therefore, the sole argument presented in this appeal is without merit.
                                              2